OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/18/2015                                                COA No. 01-13-00660-CR
WILLIAMS, TREYVON RAYMOND Tr. Ct. No. 12-DCR-60402                       PD-0183-15
The Appellant’s Petition for Discretionary Review has this day been filed. [The
Court requires ten copies of this document to be filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             MICHAEL C. DIAZ
                             20228 HIGHWAY 6
                             MANVEL, TX 77578-3804
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/18/2015                                                COA No. 01-13-00660-CR
WILLIAMS, TREYVON RAYMOND Tr. Ct. No. 12-DCR-60402                       PD-0183-15
The Appellant’s Petition for Discretionary Review has this day been filed. [The
Court requires ten copies of this document to be filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             1ST COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/18/2015                                                COA No. 01-13-00660-CR
WILLIAMS, TREYVON RAYMOND Tr. Ct. No. 12-DCR-60402                       PD-0183-15
The Appellant’s Petition for Discretionary Review has this day been filed. [The
Court requires ten copies of this document to be filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             DISTRICT ATTORNEY FORT BEND COUNTY
                             JOHN HEALY
                             APPELLATE SECTION
                             301 JACKSON, ROOM 101
                             RICHMOND, TX 77469
                             * DELIVERED VIA E-MAIL *